            Case 2:20-cr-00045-GAM Document 104 Filed 08/19/21 Page 1 of 2




2000 Market Street
20th Floor
Philadelphia, PA 19103-3222
Tel (215) 299-2000 Fax (215) 299-2150
www.foxrothschild.com


PATRICK J. EGAN
Direct No: 215.299.2825
Email: PEgan@FoxRothschild.com




August 19, 2021

VIA CM/ECF

Hon. Gerald A. McHugh, U.S.D.J.
United States District Court
601 Market Street, Room 9613
Philadelphia, PA 19106

Re:       United States of America v. Islam et al., No. 2:20-cr-00045-GAM

Dear Judge McHugh,

The undersigned write on behalf of Kenyatta Johnson and Dawn Chavous, two of the four
defendants in the above-referenced proceedings, to address one issued raised in the Government’s
Reply Brief Supporting Motion to Set Trial Dates and to Exclude Time Under the Speedy Trial
Act (ECF No. 103) (the “Reply Brief”) filed on August 7, 2021. 1

The Reply Brief requests, inter alia, that the Court “reverse[] the Severance Order and schedule[]
a single trial on all counts against all four defendants on a date certain in early 2022.” Reply Brief
at 7. In the “Severance Order,” issued on January 29, 2021, the Court granted “Defendants’ Joint
Motion for Severance” and ruled that “Counts Nine and Ten of the Indictment . . . are severed
from the remaining counts and will be tried separately.” ECF No. 77 at 1.

The Government’s request that the Severance Order be “reverse[d]” is fatally belated. This
Court’s “Local Rules require that motions for reconsideration ‘be served and filed within fourteen
(14) days after the entry of the judgment, order, or decree concerned.’” United States v. Allgyer,
No. CIV.A. 11-02651, 2012 WL 6645544, at *2 (E.D. Pa. Dec. 20, 2012) (quoting L.R. Civ. P.
7.1(g)). See also E.D. Pa. Crim. R. 1.2 (“The following Local Civil Rules shall be fully applicable

1
  The seventeen-page Reply Brief addresses several topics and requests various forms of relief. These arguments are
addressed in our prior filings and require no rebuttal.
        Case 2:20-cr-00045-GAM Document 104 Filed 08/19/21 Page 2 of 2




August 19, 2021
Page 2

in all criminal proceedings: . . . Rule 7.1(g), Motions for Reconsideration or Reargument”); E.D.
Pa. Civ. R. 7.1(g) (“Motions for reconsideration or reargument shall be served and filed within
fourteen (14) days after the entry of the order concerned . . . .”). Because the Government failed
to seek reconsideration of the January 29, 2021 Severance Order within fourteen days of its
issuance, the Court lacks jurisdiction to consider the Government’s request. United States v.
Perez, No. 04-CV-3958, 2010 WL 2766860, at *1 (E.D. Pa. July 9, 2010) (“If a motion for
reconsideration is not timely filed, then the district court lacks jurisdiction to consider it.”)
(citations omitted).

The Court’s time and consideration are greatly appreciated.

Respectfully submitted,

/s/ Patrick J. Egan
Patrick J. Egan
Nathan Huddell
FOX ROTHSCHILD LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
Phone: (215) 299-2000
Fax: (215) 299-2150
Attorneys for Defendant Kenyatta Johnson

/s/ Barry Gross
Barry Gross
Elizabeth M. Casey
FAEGRE DRINKER BIDDLE & REATH LLP
One Logan Square, Suite 2000
Philadelphia, PA 19103-6996
Phone: (215) 988-2700
Fax: (215) 988-2757
Attorneys for Defendant Dawn Chavous



cc:    All counsel of record

       (via CM/ECF and email)
